 4 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Key Handling Systems, Inc.
 and
 UFCW Local 1245, 
United Food 
and Commercial Workers, AFL
ŒCIO
.  Case 22
ŒCAŒ105632
 July 
15, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA
 AND 
SCHIFFER
 The General Counsel seeks a default judgment in this 
case pursuant to the terms of an informal settlement 
agreement.  Upon a charge and an amended charge filed 
by UFCW Local 1245, United Food and Commercial 

Workers, AFL
ŒCIO (the Uni
on), on May 22 and July 26, 
2013, respectively, the General Counsel issued the co
m-plaint on September 20, 2013, against Key Handling Sy
s-
tems, Inc. (the Respondent), alleging that the Respondent 
violated Section 8(a)(5) and (1) of the Act.  The R
e-spondent f
iled an answer to the complaint on October 17, 
2013.  
 Subsequently, the Respondent and the Union entered 
into an informal 
settlement 
agreement, which was a
p-proved by the Acting Regional Director for Region 22 on 
December 5, 2013.
1  Among other things, the
 settlement 
agreement required the Respondent to: (1) copy and 
mail, at its own expense, a copy of the notice to all cu
r-rent bargaining unit employees and former employees 

who were employed at any time since November 22, 
2012, and (2) make whole employees 
Angel Agudo, José 
Almedia, Luis Castillo, Marcos Rodriguez, Sigfredo 
Javier, Victor Javier, Anthony Quiles, Wilson Vargas, 

Raymond Clouse
, and James Renfro with regard to their 
unused sick and vacation leave by paying them specified 

amounts of backpay.  
 The settlement agreement also contained the following 
provision:
  The Charged Party agrees that in case of non
-compliance with any of the terms of this Settlement 
Agreement by the Charged Party, and after 14 days n
o-tice from the Regional Director of the Nat
ional Labor 
Relations Board of such non
-compliance without re
m-edy by the Charged Party, the Regional Director will 
reissue the complaint previously issued on September 
20, 2013 in the instant case.  Thereafter, the General 
Counsel may file a motion for def
ault judgment with 
the Board on the allegations of the complaint.  The 
Charged Party understands and agrees that the alleg
a-1 Also on December 5, 2013, the Acting Regional Director issued an 
Order 
dismissing 
complaint and 
notice of 
hearing stating that the r
e-maining complaint allegations not subject to the settlement agreement 
were 
deferred to collections in accordance with the Board
™s deferral 
policy regarding collections cases.  
 tions of the aforementioned complaint will be deemed 
admitted and its Answer to such complaint will be co
n-sidered withdrawn.  The onl
y issue that may be raised 
before the Board is whether the Charged Party defaul
t-ed on the terms of this Settlement Agreement.  The 

Board may then, without necessity of trial or any other 
proceeding, find all allegations of the complaint to be 
true and make
 findings of fact and conclusions of law 
consistent with those allegations adverse to the 
Charged Party on all issues raised by the pleadings.  
The Board may then issue an order providing a full 

remedy for the violations found as is appropriate to 
remedy s
uch violations.  The parties further agree that a 
U.S. Court of Appeals Judgment may be entered e
n-forcing the Board order ex parte, after service or a
t-tempted service upon the Charged Party/Respondent at 
the last address provided to the General Counsel.
  On January 29, 2014, the compliance officer for R
e-gion 22, by email, notified the Respondent
™s counsel that 
the Respondent was in danger of defaulting on the se
t-tlement agreement as the Respondent had neither notified 

the Region that it had mailed the requi
red notices nor 
submitted to the Region the agreed upon payments to 
distribute to the employees named in the agreement.  The 
compliance officer advised the Respondent
™s counsel that 
failure to comply with the agreement could result in the 
Regional Director
 revoking his approval of the agre
e-ment, reissuing the complaint, and seeking default jud
g-ment.  By further email to the Respondent
™s counsel also 
dated January 29, 2014, the compliance officer requested 
confirmation of a telephone conversation during the 
in-tervening period in which the Respondent
™s counsel had 
advised the compliance officer that the Respondent was 
unable to fulfill its obligations under the settlement 
agreement as it had ceased operations and would soon be 
filing for bankruptcy.  The Regio
n™s email documented 
that the compliance officer had informed the Respon
d-ent
™s counsel that given the Respondent
™s inability to 
comply, she would recommend that the Regional Dire
c-tor revoke the agreement, reissue the complaint and seek 
default judgment. By
 email dated January 31, 2014, the 
Respondent
™s counsel confirmed the contents of the Ja
n-uary 29 emails and stated again that the Respondent was 
no longer operating and did not have the ability to fund 

the settlement agreement.    
 Accordingly, pursuant to
 the terms of the noncompl
i-ance provisions of the settlement agreement, on May 14, 

2014, the Acting Regional Director reissued the co
m-plaint based only upon the allegations as set forth in the 

parties
™ settlement agreement, and the General Counsel 
filed a 
Motion for Default Judgment with the Board.  On 
361 NLRB No. 2
                                                   KEY HANDLING SYSTEMS
, INC
. 5 May 19, 2014, the Board issued an order transferring the 
proceeding to the Board and a Notice to Show Cause 

why the motion should not be granted.  The Respondent 
filed no response.  The allegations in the mot
ion are 
therefore undisputed.
2 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.    
 Ruling on Motion for Default Judgment
 According to the uncontroverted allegations in the m
o-tion for default judgment, the Respondent has failed to 
comply with the terms of the settlement agreement by 

failing to mail the required notices and failing to make 
whole employees Angel Agudo, José Almedia, Luis Ca
s-
tillo, Marcos Rodriguez, Sigfredo Javie
r, Victor Javier, 
Anthony Quiles, Wilson Vargas, Raymond Clouse
, and 
James Renfro with respect to their unused sick and vac
a-tion leave by paying them specified amounts as set forth 

in the settlement agreement. Consequently, pursuant to 
the noncompliance pr
ovisions of the settlement agre
e-ment set forth above, we find that the Respondent
™s a
n-swer to the original complaint has been withdrawn and 
that all of the allegations in the reissued complaint are 
true.
3  Accordingly, we grant the General Counsel
™s Mo-tion
 for Default Judgment.
 On the entire record, the Board makes the following
 FINDINGS O
F FACT
 I.  JURISDICTION
 At all material times, the Respondent, a New Jersey 
corporation with an office and place of business in 

Moonachie, New Jersey, has been engaged in 
the bus
i-ness of designing, engineering
, and installing conveyor 
systems.
 During the 12
-month period preceding reissuance of 
the complaint, the Respondent provided services valued 

in excess of $50,000 directly to customers located ou
t-side the State of New J
ersey.  
 We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act, and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act.
 2  As mentioned above, the settlement agreement provides that in 
case of noncompliance the complaint allegations will be deemed admi
t-ted and the only issu
e that may be raised before the Board is whether 
the Respondent defaulted on the terms of the settlement agreement.  
The Respondent
™s counsel
™s email admits that the Respondent has 
defaulted.  The Respondent
™s financial situation is not a legitimate 
defens
e for failing to comply with the terms of a settlement agreement. 
Nor is it otherwise a basis for denying the motion for default judgment. 
See, e.g
., Peregrine Co., 
356 NLRB No. 179, slip op. at 1 fn. 2 (2011)
 (not reported in Board volumes)
; Judd Contract
ing
, Inc.
, 338 NLRB 
676, 676 fn. 3 (2002), 
enfd. 
76 Fed. Appx. 651 (6th Cir. 2003).
 3  See
 U-Bee, Ltd.
, 315 NLRB 667, 668 (1994).  
 II. ALLEGED UNFAIR LABOR
 PRACTICE
S The following employees of the Respondent, the unit, 
constitute a unit appropriate for the purposes of colle
c-tive
-bargaining within the meaning of Section 9(b) of the 
Act:
  All production, maintenance, installation employees 
and truck drivers employed by
 Key Handling Systems, 
Inc. at its Moonachie, New Jersey facility, but exclu
d-ing executives, supervisors, office employees, draft
s-men, engineers and such other classifications of e
m-ployees not here included.
  Since about 1977 and at material times, the Res
pond-ent has recognized the Union as the exclusive collective
-bargaining representative of the unit.  This recognition 
has been embodied in successive collective
-bargaining 
agreements, the most recent of which was effective from 

March 1, 2012
, to February 2
8, 2013, and was thereafter 
extended by mutual agreement of the parties from Febr
u-ary 1, 2013, until April 29, 2013 (the 2012
Œ2013 Agre
e-ment).  
 At all times since about 1977, based on Section 9(a) of 
the Act, the Union has been the exclusive collective
-bargaining representative of the unit.
 Since about January 4, 2013, the Respondent has failed 
to continue in effect all the terms and conditions of the 
2012Œ2013 Agreement by failing to make payments to 
certain bargaining unit employees with respect to their
 unused sick leave and vacation leave.
 The subjects set forth above relate to the wages, hours, 
and other terms and conditions of employment of the unit 
and are mandatory subjects for the purposes of collective 
bargaining.
 The Respondent engaged in the con
duct described 
above without the Union
™s consent.
 CONCLUSION 
OF LAW By the conduct described above, the Respondent has 
been failing and refusing to bargain collectively with the 
exclusive collective
-bargaining representative of its e
m-ployees within the mea
ning of the Act, in violation of 
Section 8(a)(5) and (1) of the Act.   The Respondent
™s 
unfair labor practices affect commerce within the mea
n-ing of Section 2(6) and (7) of the Act.
 REMEDY
 Having found that the Respondent has engaged in ce
r-tain unfair labo
r practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  
Specifically, 
having 
found that the Respondent violated Section 8(a)(5) and 
(1) of the Act by ceasing, since about Ja
nuary 4, to 
honor 
                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 6 and comply with the terms and conditions of the
 2012Œ2013 Agreement with the Union 
by 
failing to make pa
y-ments to certain unit employees with respect to their u
n-used sick and vacation leave, we shall order the R
e-spondent to make the unit 
employees whole for any loss 
of earnings and other benefits attributable to its unlawful 
conduct.  All amounts due to employees shall be co
m-puted in accordance with 
Ogle Protection Service
, 183 
NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), 
with inte
rest as prescribed in 
New Horizons
, 283 NLRB 
1173 (1987), compounded daily as prescribed in 
Ken-tucky River Medical Center, 
356 NLRB 
6 (2010). 
 In addition, we shall order the Respondent to rei
m-burse the unit employees in an amount equal to the di
f-ferences in taxes owed upon receipt of a lump
-sum bac
k-pay payment and taxes that would have been owed had 
the Respondent not violated Section 8(a)(5) and (1) as 

concluded above.  
We shall also order the Respondent to 
submit the appropriate documentation to
 the Social Sec
u-rity Administration so that when backpay is paid, it will 

be allocated to the appropriate calendar quarters.
4 ORDER
 The National Labor Relations Board orders that the 
Respondent, Key Handling Systems, Inc., Moonachie, 
New Jersey, its office
rs, agents, successors
, and assigns, 
shall
 1.  Cease and desist from  
 (a)  Failing and refusing to bargain collectively and in 
good faith with UFCW Local 1245, United Food and 

Commercial Workers, AFL
ŒCIO as the exclusive colle
c-tive
-bargaining representati
ve of the employees in the 
following unit by failing, since about January 4, 2013, to 
continue in effect all the terms and conditions of the 
2012Œ2013 Agreement by failing to make payments to 
employees Angel Agudo, José Almedia, Luis Castillo, 
Marcos Rodri
guez, Sigfredo Javier, Victor Javier, A
n-thony Quiles, Wilson Vargas, Raymond Clouse
, and 
James Renfro  with respect to their unused sick and vac
a-tion leave.  The bargaining unit is:
  All production, maintenance, installation employees 

and truck drivers emp
loyed by Key Handling Systems, 
Inc. at its Moonachie, New Jersey facility, but exclu
d-ing executives, supervisors, office employees, draft
s-4 In his motion for default judgment, the General Counsel requests 
that the Board 
ﬁ[i]ssue
 a Decision and Order against Respondent co
n-
taining findings of fact and conclusions of law based on, and in accor
d-
ance with, the allegations of the [r]eissued [c]omplaint, and provide a 
full remedy for the unfair labor practices alleged.
ﬂ  Because it is u
n-
clear whether the total amount set forth in the settlement agreement 
($12,696.89) constitutes a full make
-whole remedy, we leave to co
m-pliance a determination of the amount due the specified unit employees.
 men, engineers and such other classifications of e
m-ployees not here included.
  (b)  In any like or related manner inte
rfering with, r
e-straining, or coercing employees in the exercise of the 

rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)  
Honor and comply with the terms and 
conditions 
of the
 2012Œ2013 Agreement
 by paying  
Angel Agudo, 
José Almedia, Luis Castillo, Marcos Rodriguez, Sigfredo 

Javier, Victor Javier, Anthony Quiles, Wilson Vargas, 
Raymond Clouse
, and James Renfro the contractual 
amounts due with regard to their un
used sick and vac
a-tion leave, with interest, in the manner set forth in the 
remedy section of this decision. 
 (b)  Make Angel Agudo, José Almedia, Luis Castillo, 
Marcos Rodriguez, Sigfredo Javier, Victor Javier, A
n-thony Quiles, Wilson Vargas, Raymond Clous
e, and 
James Renfro whole for any loss of earnings and other 
benefits suffered as a result of the Respondent
™s unlawful 
conduct, with interest, in the manner set forth in the re
m-edy section of this decision.
 (c)  Compensate the unit employees for the adver
se tax 
consequences, if any, of receiving lump
-sum backpay 
awards, in the manner set forth in the remedy section of 

this decision, and file
 a report with the Social Security 
Administration allocating the backpay awards to the a
p-propriate calendar quarters 
for each employee.        
 (d)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial sec
urity payment records, timecards, personnel re
c-ords and reports, and all other records, timecards, pe
r-sonnel records and reports, and all other records, inclu
d-ing an electronic copy of such records if stored in ele
c-
tronic form, necessary to analyze the amo
unt of backpay 
due under the terms of this Order.
 (e)  Within 14 days after service by the Region, dupl
i-cate and mail, at its own expense and after being signed 
by the Respondent
™s authorized representative, copies of 
the attached notice marked 
ﬁAppendix
ﬂ5 to the Union 
and to all employees who were employed by the R
e-spondent at its Mooachie, New Jersey facility at any time 
since about January 2013 until it ceased operations there.  
In addition to physical posting of paper notices, notices 
5  If this Order is enforced by a judgment of a 
United States court of 
appeals, the words in the notice reading 
ﬁMailed
 By Order of the N
a-tional Labor Relations Board
ﬂ shall read 
ﬁMailed
 Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board
.ﬂ                                                                                                    KEY HANDLING SYSTEMS
, INC
. 7 shall be distribut
ed electronically, such as by email, pos
t-ing on an intranet or an internet site, and/or other ele
c-tronic means, if the Respondent customarily commun
i-cates with its employees by such means.  
 (f)  Within 21 days after service by the Region, file 
with the Re
gional Director for Region 22 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 

taken to comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 MAILED
 BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to 
mail
 and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose repres
entatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to bargain collectively and in 
good faith with UFCW Local 
1245, United Food and Comme
r-cial Workers, AFL
ŒCIO 
(the Union
) as the exclusive colle
c-tive
-bargaining representative of our employees in the follo
w-ing unit by failing and refusing to make payments to unit e
m-ployees under the terms of our 2012
Œ2013 collectiv
e-bargaining agreement with the Union, with respect to their 
unused sick and vacation leave:
  All production, maintenance, installation employees 
and truck drivers employed by us at our Moonachie, 
New Jersey facility, but excluding executives, superv
i-sors,
 office employees, draftsmen, engineers and such 
other classifications of employees not here included. 
  WE WILL NOT
 in any like or related manner interfere 
with, restrain
, or coerce you in the exercise of the rights 
listed above.
 WE WILL 
honor and comply 
with the terms and cond
i-tions of our
 2012Œ2013 collective
-bargaining agreement 
with the Union, 
by paying our unit employees the co
n-tractual amounts due for their unused sick and vacation 

leave, which we have not paid since January 4, 2013, 
with interest.
 WE WILL 
make our unit employees whole for any loss 
of earnings and other benefits suffered as a result of our 

unlawful conduct, with interest.
 WE WILL 
compensate our unit employees for the a
d-verse tax consequences, if any, of receiving lump
-sum 
backpay awar
ds, and 
WE WILL
 file
 a report with the S
o-cial Security Administration allocating the backpay 

awards to the appropriate calendar quarters. 
  KEY 
HANDLING 
SYSTEMS
, INC
.  
 
The Board
™s decision can be found at 
www.nlrb.gov/case/22
-CA-105632 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 

decision from the Executive Secretary, National Labor 
Relations Board, 1099 14th Street, N.W., Wa
shington, 
D.C. 20570, or by calling (202) 273
-1940.
     